Case 20-00321-ELG          Doc 45     Filed 08/28/20 Entered 08/28/20 14:13:36             Desc Main
                                     Document      Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA




In re:
                                                            Case No. 20-00321-SMT

              The Bennington Corporation
                       Debtor.
                                                            Chapter 11



    OBJECTION OF THE UNITED STATES TRUSTEE TO THE MOTION OF
 THE BENNINGTON CORPORATION FOR AUTHORITY TO SELL PROPERTY OF
 THE BANKRUPTCY ESTATE FREE AND CLEAR OF ANY AND ALL LIENS AND
        INTEREST PURSUANT TO § 363 OF THE BANKRUPTCY CODE
                      ON AN EXPEDITED BASIS

         John P. Fitzgerald, III, the Acting United States Trustee for Region 4, including the District

of Columbia, by his undersigned counsel, files this opposition to the Debtor, The Bennington

Corporation’s (the “Debtor”) Motion for Authority to Sell Property of the Bankruptcy Estate Free

and Clear of Any and All Liens and Interest Pursuant to § 363 of the Bankruptcy Code on an

Expedited Basis (the “Sale Motion”) (Doc. No. 28) filed on August 20, 2020. In support hereof,

he states as follows:

         1.     On July 30, 2020 (the “Petition Date”) the Debtor commenced the above-captioned

case by filing a voluntary petition for relief under Chapter 11 of Title 11 of the United States Code

(the “Bankruptcy Code”). The Debtor continues as a debtor-in-possession pursuant to § 1107 of

the Bankruptcy Code.

         2.     On July 30, 2020, the Court entered an Order requiring that the Debtor file its

schedules and statement of financial affairs on or before August 13, 2020 (Doc. No. 7). The Debtor

did not file its schedules and statement of financial affairs by August 13, 2020 and did not seek an


                                                   1
Case 20-00321-ELG         Doc 45      Filed 08/28/20 Entered 08/28/20 14:13:36               Desc Main
                                     Document      Page 2 of 5



extension of time from the Court to do so. The Debtor filed its schedules (Doc. No. 41) and

statement of financial affairs (Doc. No. 42) on August 26, 2020 after the District of Columbia filed

a Motion to Compel the Debtor to file its Schedules and Statement of Financial Affairs (the

“Motion to Compel”) (Doc. No. 39) on August 25, 2020.

        3.      On August 3, 2020, the District of Columbia filed its Motion to Approve the

Continuation of the Retention and Funding of the State Court Ordered Receiver (Doc. No. 16) and

on August 6, 2020, the District of Columbia filed a Motion to Convert the Case to Chapter 7 (Doc.

No. 18).

        4.      On August 20, 2020, the Debtor filed the Sale Motion, along with a Motion to

Shorten Time to Respond to the Sale Motion and for an expedited hearing thereon. The Court

granted to Motion to Shorten Time and scheduled a hearing to be held on September 2, 2020 to

consider the Sale Motion and any objections filed thereto.

                             OBJECTION TO THE SALE MOTION

        5.      The Sale Motion discloses that the proposed purchaser, A Plus Management, LLC

or its Assignee (the “Purchaser”), advanced the sum of $8,217 from its deposit to pay the Debtor’s

Chapter 11 filing fee and the retainer for Debtor’s counsel in the amount of $7,500. 1

        6.      The payment of Debtor’s Chapter 11 filing fee and the retainer for Debtor’s counsel

by the Purchaser presents a disabling conflict of interest for Debtor’s counsel, Webster &

Fredrickson, PLLC (the “Firm”) and Wendell Webster. The Debtor is attempting to have a sale of

the Debtor’s property to the Purchaser approved by the Court on an expedited basis shortly after

filing the case and before the Debtor even filed its schedules, statement of financial affairs and



1
 Debtor’s counsel disclosed the amount and source of the retainer and filing fee on the Disclosure of
Compensation of Attorney for Debtor filed with the Court on July 30, 2020. Counsel has not yet filed an
application seeking to be employed in the case.


                                                   2
Case 20-00321-ELG         Doc 45     Filed 08/28/20 Entered 08/28/20 14:13:36           Desc Main
                                    Document      Page 3 of 5



application to employ counsel. All the while, the properties do not appear to have been marketed

or at least those efforts are not detailed in the Sale Motion.

       7.      Undersigned has communicated the United States Trustee’s position to Debtor’s

counsel and the Debtor’s representative and has requested that Debtor’s counsel withdraw from

the case and return the funds to the Purchaser. The Debtor’s representative has expressed, however,

that the Debtor does not have the funds necessary to hire new counsel and would like these issues

regarding the alleged conflict raised at the hearing scheduled for September 2, 2020 on the Sale

Motion. Contemporaneously herewith, the United States Trustee is filing a Motion to Disqualify

Mr. Webster and the Firm and to disallow the fees paid to the Firm and a request for the Court to

hear the Motion to Disqualify on shortened notice so that the issues are properly before the Court.

       8.      Given the issues supporting the United States Trustee’s Motion to Disqualify, the

section 341 meeting of creditors, which was scheduled to be held on August 27, 2020 at 10:00

a.m., has been continued to September 10, 2020 at 10:00 a.m. The District of Columbia raises a

number of extremely troubling issues with respect to the conditions of the properties and the United

States Trustee would like the opportunity to question and for creditors to be able to question the

Debtor’s representative regarding the properties, the Sale Motion, the Purchaser, and any

marketing efforts engaged in prior to the filing of the instant case prior to approval of the Sale

Motion.

       9.      The Sale Motion discloses that the Purchaser has only obtained “preliminary

commitments to finance both the purchase and rehabilitation work” from four banks and is

“currently completing the loan approval process”. It is not clear from the Sale Motion when the

Purchaser’s loan will be approved, the amount of the loan, and the amount necessary to make




                                                  3
Case 20-00321-ELG        Doc 45     Filed 08/28/20 Entered 08/28/20 14:13:36           Desc Main
                                   Document      Page 4 of 5



improvements at the properties consistent with the Superior Court’s Abatement Plan.

Additionally, it is not clear from the Sale Motion when the anticipated closing date would be.

       10.     For all of these reasons, the United States Trustee respectfully requests that the

Court deny the Sale Motion.

       WHEREFORE, John P. Fitzgerald, III, the Acting United States Trustee for Region 4,

respectfully requests that this Court enter an Order denying the Sale Motion and for such other and

further relief as the Court deems just and proper.

 August 28, 2020                                     JOHN P. FITZGERALD, III
                                                     United States Trustee for
                                                     Region 4

                                                     BY:   /s/Kristen S. Eustis
                                                           Kristen S. Eustis, Esq.
                                                           DC Bar No. MD28984
                                                           Office of the United States Trustee
                                                           1725 Duke Street, Suite 650
                                                           Alexandria, VA 22314
                                                           Ph: (703) 557-7227
                                                           Fax: (703) 557-7279
                                                           Email: Kristen.S.Eustis@usdoj.gov


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on the 28th day of August, 2020, a copy of the foregoing Objection
was filed with the Court and served via CM/ECF on the following:

   •   Nancy L. Alper nancy.alper@dc.gov
   •   Kristen S. Eustis Kristen.S.Eustis@usdoj.gov
   •   Benjamin P. Smith bsmith@shulmanrogers.com,
       ctremper@shulmanrogers.com
   •   U. S. Trustee for Region Four USTPRegion04.DC.ECF@USDOJ.GOV
   •   Wendell W. Webster gspence@websterfredrickson.com




                                                 4
Case 20-00321-ELG     Doc 45    Filed 08/28/20 Entered 08/28/20 14:13:36   Desc Main
                               Document      Page 5 of 5



And mailed by first-class mail, postage prepaid to:

The Bennington Corporation
12577 Royal Wolf Rd
Fairfax, VA 22030
                                      /s/ Kristen S. Eustis
                                        Kristen S. Eustis




                                           5
